COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mark Trimble, Individually and as Assignee for I.B. and Mildred
                          Henderson v. Federal National Mortgage Association

Appellate case number:    01-15-00921-CV

Trial court case number: CV-0074257

Trial court:              County Court at Law No. 2, Galveston County

        The appellate record was due in the above-referenced appeal on December 14, 2015. The
clerk’s record was filed on November 12, 2015. On December 17, 2015, the Clerk of the Court
notified appellants that the court reporter had informed the Court that appellants had not paid, or
made arrangements to pay, the reporter’s fee for preparing the record. See TEX. R. APP. P. 35.3(b).
The Clerk further notified appellants that unless, on or before January 19, 2016, they filed proof
that they had paid, or had made arrangements to pay, the reporter’s fee for preparing the record,
the Court may consider and decide those issues or points that do not require a reporter’s record.
See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been filed, appellate court may
consider and decide those issues or points that do not require a reporter’s record). Appellants did
not respond. Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id.

       Appellants’ brief must be filed no later than 30 days after the date of this order.

       Appellee’s brief will be due within 30 days after appellants’ brief has been filed.

       It is so ORDERED.



Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: March 17, 2016